DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claims 1, 11, 16, 18, and 19, at line 1: An apparatus
In claims 2-10, 12-15, 17, and 20-29, at line 1: The apparatus

Allowable Subject Matter
3.	Claims 1-29 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 11, 16, 18 and 19, the closest reference to Himori et al. (Pub No. 20060221540) disclose the capacitive coupling plasma processing apparatus. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 11, 16, 18 and 19.
Regarding claim 1,

Regarding claim 11,
None of the cited prior arts discloses the claimed structural combination of independent claim 11, in particular having the limitation of “a first plurality of capacitors electrically connected to the first electrode and arranged in a first row extending in the first direction; and a second plurality of capacitors electrically connected to the first electrode 5and arranged in a second row extending in the first direction parallel to the first row, wherein a number of capacitors in the first plurality is the same as a number of capacitors in the second plurality”.
Regarding claim 16,
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “second electrode positioned in the discharge chamber, the second electrode having a second electrode length extending in the first direction, the second 25electrode being arranged in a spaced-apart relation to the first electrode to define an electrode gap between the first electrode and 
Regarding claim 18,
None of the cited prior arts discloses the claimed structural combination of independent claim 18, in particular having the limitation of “a first row of a first number X of capacitors electrically connected to the first electrode and arranged in a first row in a first row direction substantially parallel to 15the first electrode length; a second row of a second number Y of capacitors electrically connected to the first electrode and arranged in a second row in a second row direction substantially parallel to the first electrode length; wherein X and Y are at least 4 and X is less than Y and wherein a 20capacitance value of a first capacitor in the second row and a last capacitor in the second row are equal to each other and less than the capacitance value of capacitors in a remainder of the second row”.
Regarding claim 19,
None of the cited prior arts discloses the claimed structural combination of independent claim 19, in particular having the limitation of “a first plurality of conductive elements electrically connected to the second electrode, each of the plurality of conductive elements extending substantially in the first direction laterally of the electrode gap, the plurality of conductive elements being arranged in a row extending in the second direction, the plurality of conductive elements comprising 5a first pair of 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828